a

Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20 Page 1 of.7 Pattee %

 

   
  

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

“CLERK, Us. DISTR:Gi COURT

| VIRGINIA
UNITED STATES DISTRICT COURT

for the

 

 

Eastern District of Virginia

Alexandria Division

Case No. [ : av wv Hf: aN -(8

 

 

Marc Stout ;
, to be filled in by the Clerk’s Office,
Robert Stout ( ¥ )
Plaintiff(s)

(Write the full name of each plaintiff who is filing this
complaint. If the names of all the plaintiffs cannot fit in the
space above, please write “see attached” in the space and
attach an additional page with the full list of names.)

=V=

Jury Trial: (check one) O Yes No
o

Sgt. Mischou,
Lt. Bisek

Defendant(s)
(Write the full name of each defendant who is being sued. if
the names of all the defendants cannot fit in the space
above, please write “see attached” in the space and attach
an additional page with the full list of names. Do not include
addresses here.)

 

See? Seem Senet Sone Sone ene Nae” eee “eee ee ee” eet? Neat Mage Sega

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rule, papers filed with the court should not contain: an
individual's full social security number or full birth date; the full name of a person known to be a minor;
or a complete financial account number. A filing may include only: the last four digits of a social
security number; the year of an individual's birth; a minor's initials; and the last four digits of a financial
account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 

Page of
Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20 Page 2 of 7 PagelD# 16

 

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional
pages if
needed.
Name

 

Address

 

 

City State Zip Code
County

 

Telephone Number

 

E-Mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an

individual, a government agency, an organization, or a corporation. For an individual
defendant,

include the person’s job or title (if known) and check whether you are bringing this complaint
against

them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Sgt. Mischou
Job or Title (if known) Manassas City police officer
Address 9518 Fairview Ave.
Manassas VA 20110
City State Zip Code
County Prince William County
Telephone Number (703) 257-8000

 

E-Mail Address (if known)

 

Individual capacity Official capacity

Defendant No. 2

 

 

 

Name Lieutenant Bisek
Job or Title (if known) Manassas City police officer
Address 9518 Fairview Ave.
Manassas VA 20110

 

Page of
Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20

Page 3 of 7 PagelD# 17

 

State Zip Code

 

City
County Prince William County
Telephone Number (703) 257-8000

 

E-Mail Address (if known)

 

Individual capacity

Defendant No. 3
Name

Official capacity

 

Job or Title (if known)

 

Address

 

 

City
County

State Zip Code

 

Telephone Number

 

E-Mail Address (if known)

 

Individual capacity

Defendant No. 4
Name

Official capacity

 

Job or Title (if known)

 

Address

 

 

City
County

State Zip Code

 

Telephone Number

 

E-Mail Address (if known)

 

Individual capacity

il. Basis for Jurisdiction

Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,

privileges, or

immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named

Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of

certain
constitutional rights.

A. Are you bringing suit against (check aif that apply):

Page of
Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20 Page 4 of 7 PagelD# 18

Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

 

 

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities
secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983,
what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local
officials?
First Amendment right to freedom of expression, freedom of the press, and freedom of
assembly; Fourteenth Amendment right to equal protection and due process
Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights.
If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by
federal
officials?
D. Section 1983 allows defendants to be found liable only when they have acted "under color of
any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted
under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under
color of

federal law. Attach additional pages if needed.

Sgt. Mischou and Lt. Bisek, as uniformed and employed Manassas City police officers,
acted under their authority to enforce Virginia's trespassing laws.

 

I. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the

alleged wrongful action, along with the dates and locations of all relevant events. You may wish to
include

further details such as the names of other persons involved in the events giving rise to your claims. Do
not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and
plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

A, Where did the events giving rise to your claim(s) occur?
Manassas City, Virginia

 

Page of
what?

Page of

Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20 Page 5 of 7 PagelD# 19

 

What date and approximate time did the events giving rise to your claim(s) occur?
December 17, 2019, Mid-day

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did

Was anyone else involved? Who else saw what happened?)

We were present on the police department's public sidewalk, historically and presently at the
time of the incident designated for public access.

We stood right outside, but on the publicly accessible side, of the security gate that separates
the sidewalk where we were standing and the publicly accessible area of the parking lot from
the restricted area that houses police vehicles and police equipment. We figured our chances
of capturing a police officer on camera were greatest where we were standing.

Mischou and Bisek approached in their respective vehicles from the secure side of the
security gate. Bisek got out of his vehicle but remained on the secure side while Mischou got
out of his vehicle, opened the security gate, and stepped through to the publicly accessible
side of the gate.

Mischou stood on our side of the security gate a few feet away from us. | notified Mischou that
he was not detaining us but that our encounter was consensual. Mischou stated that he’s the
one who determines what our custody status is and asked what we needed help with. |
replied, “We didn’t ask for help, sir.” Mischou rephrased his question. | took this opportunity to
ignore Mischou and turned my attention to Bisek who was still standing on the secure side of
the security gate.

As | was filming and speaking to Bisek, Mischou stepped onto the sidewalk where Robert and
| were standing, suddenly filling my lense with his face, insisting that | speak with him. Robert
took a few steps from behind me toward myself and Mischou. Mischou asked Robert if he
could speak with him. When Robert stopped and stood next to Mischou to honor Mischou’s
request, Mischou stated to Robert, “Don’t circle around me.”

Mischou spun Robert around, dug one hand into Robert’s back, gripped Robert's tricep with
the other hand, and began shoving Robert towards the main road stating that we were being
trespassed and escorted off the property. At one point one of Mischou’s hands left Robert to
push me off the property also. Mischou stated that we weren't allowed to “accuse” and “circle
around” him. Mischou stated that the police department parking lot was his public property,
that he didn’t need a reason to trespass us, and that he could trespass us anytime he wanted
to for no reason at all from all public property.

After we were escorted off the police department property to the sidewalk along the main road
Lt. Bisek stated, “Do you think this is our first time doing this?” | replied that I believe him when
he says they exhibit a pattern of violating people’s constitutional rights. An unknown officer
stepped from feet away to place his face inches away from my camera lens, which was inches
away from my own face, asking me what it mattered whether he got in my face or not.

Bisek was present during and observed the entire incident. Not only did Bisek sanction
Mischou's behavior, he supervised it as the department's designated official placed in charge
of officer training.

 
Case 1:20-cv-00147-RDA-TCB Document4 Filed 02/21/20 Page 6 of 7 PagelD# 20

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what
medical

treatment, if any, you required and did or did not receive.

 

V. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any Cases or
Statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages
claimed for

the acts alleged. Explain the basis for these claims.

Nominal damages of at least $1;

Punitive damages of $25,000 per plaintiff

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge,
information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass,
Page of
Case 1:20-cv-00147-RDA-TCB Document 4 Filed 02/21/20 Page 7 of 7 PagelD# 21

cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions
have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where
case~related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office
may result-----~ >> a ne

in the dismissal of my case.

Date of signing: February 10, 2020

Signature of Plaintiff , gt Z | LE
/ , a

 

 

Printed Name of Plaintiff war \. ane |

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number

 

E-mail Address

 

Page of
